             Case 19-33694 Document 456 Filed in TXSB on 11/24/19 Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                             ENTERED
                                                                                                                   11/25/2019
--------------------------------------------------------------------------- x
In re:                                                                       : Chapter 11
                                                                             :
WEATHERFORD INTERNATIONAL PLC, et al.,                                       : Case No. 19-33694 (DRJ)
                                                                             :
                               1
                    Debtors.                                                 : (Jointly Administered)
                                                                             :
 --------------------------------------------------------------------------- x

                           ORDER EXTENDING THE EXCLUSIVE PERIODS
                                                                     395 ]
                                   [Relates to Motion at Docket No. _____

            Upon the motion (the “Motion”)2 of the Debtors for entry of an order extending the

 Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusive Filing Period”) and

 solicit acceptances thereof (the “Exclusive Solicitation Period,” and, together with the Exclusive

 Filing Period, the “Exclusive Periods”), all as more fully set forth in the Motion; and the Court

 having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §

 1334; and consideration of the Motion and the requested relief being a core proceeding pursuant

 to 28 U.S.C. § 157(b); and it appearing that venue is proper before this Court pursuant to 28 U.S.C.

 §§ 1408 and 1409; and due and proper notice of the Motion having been provided, and it appearing

 that no other or further notice need be provided; and the Court having reviewed the Motion; and

 all objections, if any, to the Motion have been withdrawn, resolved, or overruled; and the Court

 having determined that the legal and factual bases set forth in the Motion establish just cause for

 the relief granted herein; and it appearing that the relief requested in the Motion is in the best


 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International, LLC
 (5019). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 2000 St. James
 Place, Houston, TX 77056.
 2
     Capitalized terms used herein but not defined shall have the meanings ascribed to such terms in the Motion.



 US-DOCS\111343179.2
         Case 19-33694 Document 456 Filed in TXSB on 11/24/19 Page 2 of 2




interests of the Debtors and their respective estates and creditors; and upon all of the proceedings

had before the Court and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.       Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing Period is

extended through and including December 28, 2019.

        2.       Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Solicitation

Period is extended through and including February 26, 2020.

        3.       The extension of the Exclusive Periods granted herein is without prejudice to such

further requests that may be made pursuant to section 1121(d) of the Bankruptcy Code by the

Debtors or any party in interest, for cause, upon notice and hearing.

        4.       The Debtors are authorized to take all actions necessary or appropriate to effectuate

the relief granted pursuant to this Order in accordance with the Motion.

        5.       Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of the Bankruptcy Rules and the Bankruptcy Local Rules are

satisfied by such notice.

        6.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        7.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.

Signed: ___________, 2019
     Signed: November 24, 2019.
                                                DAVID R. JONES
                                                   ____________________________________
                                                UNITED  STATES BANKRUPTCY JUDGE
                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                   11
US-DOCS\111343179.2
